Hunstein, Justice,
dissenting.
I cannot agree with the conclusion reached by the majority that the appropriate level of discipline in this case is a three-year suspension. I believe Barnes’ conduct in committing violations of Standards 13 and 26 mandates the sanction of disbarment. Barnes admits that he violated Standards 13 and 26 by compensating a non-lawyer organization, Professional Management, Inc., for referrals of per*813sonal injury clients. Because the allegations against Barnes reflect serious disciplinary infractions which support the sanction of disbarment, I would reject Barnes’ petition for voluntary discipline. Accordingly, I must respectfully dissent to the majority’s imposition of a three-year suspension in this case.
Decided November 25, 2002.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
C. Alan Nicholson, for Barnes.
I am authorized to state that Justice Thompson joins in this dissent.